               Case 3:20-cv-05965-MJP Document 8 Filed 12/16/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          FRASER MCDONOUGH                                CASE NO. C20-5965 MJP-BAT
            ROTCHFORD,
11                                                          ORDER OF DISMISSAL
                                   Plaintiff,
12
                    v.
13
            JEFFERSON COUTNY et al,
14
                                   Defendants.
15

16
            This matter comes before the Court upon the Report and Recommendation of the
17
     Honorable Brian A. Tsuchida, United States Magistrate Judge (Dkt. No. 5), and the Court’s
18
     Order ADOPTING the Report and Recommendation (Dkt. No. 7). On November 30, 2020 the
19
     Court Ordered Plaintiff to pay the filing fee no later than December 14, 2020 (Dkt. No. 7).
20
     Plaintiff has failed to do so. The Court therefore DISMISSES this matter without prejudice.
21
     //
22
     //
23
     //
24


     ORDER OF DISMISSAL - 1
              Case 3:20-cv-05965-MJP Document 8 Filed 12/16/20 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to Plaintiff and all counsel.

 2         Dated December 16, 2020.



                                                          A
 3

 4
                                                          Marsha J. Pechman
 5                                                        United States Senior District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER OF DISMISSAL - 2
